DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
2.	The amendments to the specification and abstract presented on 9/22/2020 are accepted by the Examiner.  The additions to P9 are supported by the original paragraph 42; the addition to P10 is supported by original paragraph 69.

Claim Objections
3.	Claim 2 is objected to because of the following informalities: 
“having” needs to be reinstated at line 6 to be grammatically correct.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



5.	Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willits (US 2,143,340).
Regarding claim 1, Willits teaches a storage battery (“a battery pack”) (Figs. 1-3; entire disclosure relied upon) comprising: 

a casing (of which cover portion 1 is illustrated; the remainder is not illustrated but it is intrinsic to the described storage battery having a liquid electrolyte 3 that a casing configured to receive the battery cell is necessarily present as otherwise the liquid electrolyte could not be contained and the gases would not build up), the casing 1 having formed therein a vent hole (opening created by cone portion 4- C2/L13-29) configured to allow gas generated in the battery cell to be discharged therethrough C3/L15-53); and 
a signal device 7 operated by gases developed in the battery cell such that an audible warning will be given as gases escape from a cell when a condition dangerous to the cell exists therein (C1/L17-26; C3/L9-14)) (i.e., “a sound generator”) is installed in the vent hole (opening created by cone portion 4) so as to block the vent hole (Figs. 1-2), the sound generator 7 being configured to allow the gas to pass therethrough (C3/L15-53), the sound generator 7 being configured to generate a sound by flow of the gas when the gas is discharged from the casing 1 through the vent hole (opening created by cone portion 4) (C3/L15-53)
Regarding claim 2, Willits teaches wherein the sound generator 7 comprises: 
a first portion (generally bottom portion of plug 11) having at least one first orifice (see orifices at bottom and top of passage 12) formed at an inlet side of the vent hole (opening created by cone portion 4); and 
a second portion (cylindrical body 8 including at least closed end 9) disposed so as to be spaced apart from the first portion (bottom portion of plug 11), a pocket 13 (“a gas diffusion space”) being formed between the first portion and the second portion (illustrated in Figs. 1-2), 
Regarding claim 4, Willits teaches the battery pack further comprising a flange 10 (“collision wall”) provided at an outlet side of the vent hole (opening created by cone portion) and (intrinsically) configured to allow a sound wave of the sound generated by the sound generator 7 to collide therewith by virtue of its position adjacent to the escape aperture 22 through which the whistling sound is passed outwardly.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 2,143,340) as applied to at least claim 1, and further in view of Yang (KR 10-2011-0126222) (machine translation provided).
Regarding claim 3, Willits teaches wherein the sound generator 7 comprises: 
at (defined as “in, on, or near”) an inlet side of the vent hole (opening created by cone portion 4) having at least one gas passage hole formed therein (either of gas escape passage 21 or gas escape aperture 22) therein; and
a partition body 20 (“plate”) supported by partition wall (cylindrical wall of cylindrical body 8 – see Figs. 1-2 in which it extends directly therefrom), the partition body 20 (“vibration plate”) (and sound generator 7 in general) generating a sound when the flow of gas passes through the at least one gas passage hole formed therein (21 or 22):   “The relative proportions of the throat 21 and gas escape aperture 22 are such that a volume of gas passing upwardly through the throat will form a whistling sound in passing outwardly through the aperture 22 so that the desired signal will be obtained” – C3/L9-14).  
Willits fails to disclose the partition body 20 (“vibration plate”) is configured to be vibrated by the flow of gas through 21/22 in order to generate a sound, wherein although not stated, it appears the sound is a result of the air oscillating/vibrating in the spaces and 21/22 as shown.   Yang teaches an analogous art of a gas path discharge mechanism in which a base plate 13 in a conical shape includes a vibrating plate 16 having the same form as that of partitioning body 20 which generates a sound alarm when gas is discharged (abstract; P10-11; Figs 7-8).
Therefore, it would have been obvious to one having ordinary skill in the art to utilize as the means by which sound is created in the configuration of Willets the vibrating plate 16 of Yang in place of, or in conjunction with, the partitioning body 20 in order to provide a known means by which sound can be created in an analogous situation.  Fig. 8 of Yang illustrating the vibrating plate 16 is reproduced below:

    PNG
    media_image1.png
    278
    450
    media_image1.png
    Greyscale

8.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 2,143,340) as applied to at least claim 1, and further in view of Graber (US 2013/0291784).  It is noted that the rejection of claim 4 is an alternative one than that presented above.
Regarding claim 4, Willits teaches the battery pack further comprising a flange 10 (“collision wall”) provided at an outlet side of the vent hole (opening created by cone portion 4) and (intrinsically) configured to allow a sound wave of the sound generated by the sound generator 7 to collide therewith by virtue of its position adjacent to the escape aperture 22 through which the whistling sound is passed outwardly.  
Alternatively, Graber teaches analogous art of a whistle assembly 10 and acoustic projector in which a reflector 12 (“collision wall”) is provided at an outlet side of the air escape hole 40 that is configured to allow a sound wave of the whistle 14 (“the sound generator”) to collide therewith, the assembly allowing for sound amplification and projection of a high intensity sound beam (P2, 22-23, not limited to full disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery of Willits having a audible alarm that makes a whistling sound to include the reflector 12 (“collision wall”) of Graber such that it is provided at an outlet side of the escape aperture 22 through which the whistling sound is passed outwardly, and thus at the outlet side of the vent hole (opening created by cone portion 4), such 
Regarding claim 5, Willits fails to disclose the storage battery (“battery pack”) further comprising a concave portion configured to reflect a sound wave of the sound generated by the sound generator provided at an outlet side of the vent hole.  
Graber teaches analogous art of a whistle assembly 10 and acoustic projector in which a reflector 12 comprising a concave portion as illustrated configured to reflect a sound wave of the sound generated by the whistle 14 (“the sound generator”) at an outlet side of the air escape hole 40, the configuration allowing for sound amplification and projection of a high intensity sound beam (P2, 22-23, not limited to full disclosure).
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery of Willits having a audible alarm that makes a whistling sound to include the reflector 12 comprising a concave portion of Graber such that it is provided at an outlet side of the escape aperture 22 through which the whistling sound is passed outwardly, and thus at the outlet side of the vent hole (opening created by cone portion 4), such that the sound wave of the sound generated by the sound generator 7 may reflect therefrom,  thereby providing the predictable result of allowing for sound amplification and projection of a high intensity sound beam as taught by Graber (P2, 22-23, not limited to full disclosure).

9.	Claims 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 2,143,340) as applied to at least claim 1 above, and further in view of Czyrka et al. (US 2021/0210805).  It is noted that the rejection of claim 4 is an alternative one than the rejections presented above.
Regarding claim 4, Willits teaches the battery pack further comprising a flange 10 (“collision wall”) provided at an outlet side of the vent hole (opening created by cone portion 4) and (intrinsically) configured to allow a sound wave of the sound generated by the sound generator 7 to collide therewith by virtue of its position adjacent to the escape aperture 22 through which the whistling sound is passed outwardly.  
Alternatively, in the same field of endeavor, Czyrka teaches analogous art of a vehicle 10 having a high-voltage energy store (multiple electrical storage cells 16) provided in a housing 12 along with a device 20, wherein the device 20 has a purely mechanical acoustic signal generator 22 provided for generating an acoustic warning signal in an event of the escaping gas through the device, wherein the warning signal is generated by way of the gas throughflow (P10; entire disclosure).  Czyrka teaches:

    PNG
    media_image2.png
    176
    423
    media_image2.png
    Greyscale

The “component” that may be a floor panel or fender panel is thus a teaching of a “a collison wall” provided at an outlet side of the mechanical acoustic signal generator 22 and device 20 (having an intrinsic vent hole to allow gases to escape) and configured to allow a sound wave of the sound generated by the mechanical acoustic signal generator 22 to collide therewith as claimed.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery of Willits such that it has the 
Regarding claim 6, Willits fails to disclose that the battery pack further comprising a moisture blocking membrane installed at an inlet side of the vent hole (opening created by cone portion 4) so as to block the inlet, the moisture blocking membrane being configured to allow flow of the gas into the vent hole and to block introduction of moisture into the casing.  
In the same field of endeavor, Czyrka teaches analogous art of a vehicle 10 having a high-voltage energy store (multiple electrical storage cells 16) provided in a housing 12 (“casing”) along with a device 20, wherein the device 20 has a purely mechanical acoustic signal generator 22 provided for generating an acoustic warning signal in an event of the escaping gas through the device, wherein the warning signal is generated by way of the gas throughflow (P10; entire disclosure).  Czyrka teaches:

    PNG
    media_image3.png
    135
    422
    media_image3.png
    Greyscale

	Thus, the use of a moisture-blocking membrane configured to allow flow of the gas into the surroundings (and thus intrinsically through the intrinsic vent hole) and to block introduction of moisture into the housing 12 (“casing”) is a known technique in the instant field of endeavor.  at (in, on, or near) an inlet side of the (intrinsic) vent hole of Czyrka (see P8, 10) so as to block the inlet” is intrinsic to the described configuration as otherwise it could not perform the functions described above (P18).  Alternatively, such a placement would be entirely obvious to achieve the features as claimed as otherwise it is not clear how the above features would be met in the absence of such an arrangement.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the battery of Willits such that it has the arrangement taught by Czyrka in which there is moisture-blocking membrane installed at an inlet side of the vent hole (opening created by cone portion 4) so as to block the inlet, the moisture blocking membrane being configured to allow flow of the gas into the vent hole and to block introduction of moisture into the casing in order to provide the predictable results of a means by which liquid or moisture is blocked from entering the interior of the high-voltage store housing 12 where the cells 16 are stored which could be problematic in terms of safety and/or the functioning of the cells 16.
Regarding claim 9, Willits fails to disclose a device having the battery pack according to claim l; however,in the same field of endeavor, Czyrka teaches analogous art of a vehicle 10 (P2, 10) having a high-voltage energy store (multiple electrical storage cells 16) provided in a housing 12 along with a device 20, wherein the device 20 has a purely mechanical acoustic signal generator 22 provided for generating an acoustic warning signal in an event of the escaping gas through the device, wherein the warning signal is generated by way of the gas throughflow (P10; entire disclosure).  It is thus a known expedient to provide a device (vehicle 10) with an analogous battery pack having a mechanical acoustic signal generator 22.

Regarding claim 10, Willits as modified by Czyrka teaches the device according to claim 9, wherein the device is one of an electric vehicle (EV) or hybrid electric vehicle (P2, 10).

10.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 2,143,340) as applied to at least claim 1.  It is noted that the rejection of claims 9-10 is an alternative rejection than the rejections presented above.
Regarding claim 7, Willits teaches wherein the intrinsic casing comprises an upper housing (i.e., cover portion 1), wherein the battery cell (numeral 2 designates the upper edge of a battery plate and generally indicates the plane of the top surfaces of the battery plates and separators- C2/L1-6) is located below said cover portion 1 in what would be an intrinsic lower portion of the casing.  Note that a casing configured to receive the battery cell is necessarily present as otherwise the liquid electrolyte could not be contained and the gases would not build up as taught by Willits.  Willits thus teaches an upper housing (i.e., cover portion 1), but does not explicitly teach that there is a lower housing (i.e., separate entity from upper housing/cover portion 1) that receives the battery cell; however, the court has held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.
Therefore, it would have been obvious to one having ordinary skill in the art to configure the casing of Willits such that the housing configured with cover portion 1 and intrinsically 
Regarding claim 8, Willits teaches by way of illustration that the upper housing (cover portion 1) has a “gas capture space” formed below it (see the space between electrolyte 3 and cover portion 1 in Figure 2, the gas capture space being configured to communicate with the vent hole (opening in cone portion 4) and to capture the gas (C3/29-47).  It is not clear if the “gas capture space” is formed in the upper housing (cover portion 1) such that cover portion would have at least side walls that extend downward to connect to the lower housing, or if the gas capture space is formed by a combination of the upper and lower housing (i.e., cover portion 1 is a flat plate with no side walls); however, the courts have held that  the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103."KSR, 550 U.S. at 421, 82 USPQ2d at 1397.   
At the effective filing date of the invention, there is a design need to determine how to configure the gas capture space illustrated in Willits; there are a finite number (2) of identified, predictable potential solutions [e.g., cover portion 1 has side walls that extend downward to connect to the lower housing such that the gas capture space is formed therein, or the gas capture space is formed by a combination of the upper and lower housing (i.e., cover portion 1 is a flat plate with no side walls)], and one of ordinary skill in the art could have pursued these known in the cover portion 1 is “obvious to try” (MPEP 2143, Exemplary Rationale E) based on the above explanation.
Regarding claim 9, Willits fails to disclose a device having the battery pack according to claim l; however, it is entirely obvious to apply or include a battery pack within a device such that the battery pack can provide power to the device which is the entire functional purpose of a battery pack.  The Examiner is relying upon common knowledge in the art (MPEP 2144.03) and this is thus official notice that the feature of a device having a battery pack is common knowledge in the art that is readily verifiable by other references of record (MPEP 2144.03), as well as being capable of instant and unquestionable demonstration as being well-known.  
Regarding claim 10, as detailed above, the Examiner is relying upon common knowledge in the art that the feature of a device having a battery pack is common knowledge in the art, wherein the Examiner further notes that the devices as claimed are also entirely obvious options as the selected device.  The Examiner is relying upon common knowledge in the art (MPEP 2144.03) and this is thus official notice that the specified devices claimed and utilized as the device that includes a battery pack is common knowledge in the art and readily verifiable by other references of record, as well as being capable of instant and unquestionable demonstration as being well-known (MPEP 2144.03).

11.	Claims 7 and 8 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Willits (US 2,143,340) as applied to at least claim 1, and further in view of Lee et al. (KR 10-2017-0051067) (machine translation provided).  
Regarding claim 7, Willits teaches wherein the intrinsic casing comprises an upper housing (i.e., cover portion 1), wherein the battery cell (numeral 2 designates the upper edge of a 
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to provide the casing of Willits such that cover portion 1 (“upper housing”) is utilized in conjunction with a main body 1 (“lower housing”) given Lee teaches the configuration is known in the art and provides a predictable means by which the battery cell is contained.
Regarding claim 8, Willits teaches by way of illustration that the upper housing (cover portion 1) has a “gas capture space” formed below it (see the space between electrolyte 3 and cover portion 1 in Figure 2, the gas capture space being configured to communicate with the vent hole (opening in cone portion 4) and to capture the gas (C3/29-47).  It is not clear if the “gas in the upper housing (cover portion 1) such that cover portion 1 would have at least side walls that extend downward to connect to the lower housing; however, such a configuration is known in the art as taught by Lee. As detailed above, Lee teaches analogous art of a gas discharge cap 3 provided in an intrinsic vent hole that includes a device 4 that emits a warning tone (P1, 25) (i.e., “a sound generator”), wherein the battery includes a cover 2 (i.e., analogous to cover portion 1 of Willits and “upper housing” as claimed) and a main body 1 (“lower housing”) (Fig. 1; P18), wherein the cover 2 (“upper housing”) as shown includes side walls that extend downward.  Applying this known configuration of cover 2 (“upper housing”) to the cover portion 1 of Willits that is not shown beyond the sound generator device 7 would result in a known means by which the battery casing can be configured, as well as providing the  illustrated gas capture space of Willits such that it is formed in the cover portion 1.
Therefore, it would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to substitute the known cover 2 of Lee for the cover portion 1 of Willits in order to provide the predictable results of a known means by which the battery casing can be configured, as well as providing the  illustrated gas capture space of Willits such that it is formed in the cover portion 1 thereby providing additional room for the gases to accumulate.
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Willits (US 2,288,984); and
Changhui et al. CN 104505482 (cited by Applicant) teaches a battery with a gas discharge passage and whistle used in combination therewith:

    PNG
    media_image4.png
    822
    655
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    537
    532
    media_image5.png
    Greyscale


12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA J BARROW whose telephone number is (571)270-7867. The examiner can normally be reached Monday-Friday 9am - 6pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/AMANDA J BARROW/Primary Examiner, Art Unit 1729